Citation Nr: 1715292	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 2012, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 15, 2012, for the grant of a 10 percent evaluation for strain of the back.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The rating decision granted service connection for bilateral hearing loss, and assigned a 10 percent evaluation for strain of the back.  The effective date of each award was June 15, 2012.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

As a result, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The RO in Boston, Massachusetts, has jurisdiction of the Veteran's records.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for bilateral hearing loss on June 15, 2012.

2.  The Veteran submitted a claim for an increased evaluation for strain of the back on June 15, 2012; no earlier communication can be construed as an informal claim for an increased evaluation. 

3.  From the evidence of record dated between June 15, 2011, and June 15, 2012, it is not factually ascertainable that the Veteran's strain of the back warranted an increased evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 15, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than June 15, 2012, for the award of a 10 percent evaluation for strain of the back have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016); 38 C.F.R. § 3.157 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Bilateral Hearing Loss

The Veteran contends that the effective date for the grant of service connection for bilateral hearing loss should be earlier than June 15, 2012.  He asserts that he incurred this disability while on active duty, and it "did not just happen" on June 15, 2012.

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Board finds that the preponderance of the evidence is against an effective date earlier than June 15, 2012, for the grant of service connection for bilateral hearing loss.

The Veteran submitted his claim for service connection for bilateral hearing loss on June 15, 2012.  This claim led to the September 2013 rating decision on appeal that granted service connection.  The rating decision assigned an effective date of June 15, 2012, the date of receipt of the Veteran's claim for service connection for bilateral hearing loss. 

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than June 15, 2012, is not warranted, as this date is the day of receipt of the Veteran's claim for service connection for bilateral hearing loss.  

The Board has considered the Veteran's contention that his hearing loss did not just begin in June 2012, but the record contains no document dated before the June 15, 2012, claim that constitutes a claim for service connection for bilateral hearing loss or that can be construed as a formal or informal claim for service connection for bilateral hearing loss.  Thus, the Board finds that an effective date prior to June 15, 2012, for the grant of service connection for bilateral hearing loss is not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to June 15, 2012, for the grant of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Strain of the Back

The Veteran contends that the effective date for the grant of a 10 percent evaluation for strain of the back should be earlier than June 15, 2012.  He asserts in essence that this disability had increased in severity prior to June 15, 2012, and the increase "did not just happen" on that date.

The relevant law states that, except as otherwise provided, the effective date of a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2). 

The Board finds the preponderance of the evidence is against an effective date earlier than June 15, 2012, for the grant of a 10 percent evaluation for strain of the back.

The Veteran submitted his claim for an increased evaluation for strain of the back on June 15, 2012.  This claim led to the September 2013 rating decision on appeal that assigned a 10 percent evaluation for the Veteran's strain of the back, effective June 15, 2012.  The rating decision explained that June 15, 2012, was the date on which VA received the  Veteran's claim.  The disability previously had been evaluated as noncompensable.  

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than June 15, 2012, is not warranted, as this date is the day of receipt of the Veteran's claim for an increased evaluation. 

VA received the Veteran's claim for an increased evaluation on June 15, 2012.  The Board has considered whether any evidence of record prior to June 15, 2012, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2016). 

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to June 15, 2012, indicating an intent to apply for an increased evaluation for strain of the back. 

The Board further notes that, under VA regulations in effect prior to March 2015, a report of examination or hospitalization will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2014).  However, no report which meets the criteria of this regulation is on file.  

Based on the above, there is no possible date of claim, formal or informal, earlier than June 15, 2012. 

Next, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether it was factually ascertainable that at any time between June 15, 2011, and June 15, 2012, an increase in severity of the Veteran's strain of the back took place that warranted an increased evaluation under any applicable Diagnostic Code.

After a review of the Veteran's VA medical records dated between June 15, 2011, and June 15, 2012, the Board finds no basis for concluding that such an increase was factually ascertainable.  

The Board recognizes that an April 25, 2012, VA Preventative Medicine note shows that the Veteran related that the previous month he was seen at an emergency room for a strain in his neck down to his lower back after lifting a "very heavy storm door."  The Veteran currently denied any pain, and note is negative for any pertinent complaints, symptoms, findings or diagnoses.  Thus, the note does not support an earlier compensable evaluation under any applicable Diagnostic Code.  

Moreover, private medical records from that time show that the Veteran had no back pain related to this lifting injury that would warrant an earlier compensable evaluation under any applicable Diagnostic Code.  A March 2012 private Office/Outpatient Visit report reflects that the Veteran had a neck strain that started 2 days after lifting a heavy storm door.  The Veteran had pain that started in the left neck and radiated to his left shoulder.  The initial onset was 2 weeks earlier.  The assessment was neck strain and trapezius spasm.  The Veteran was referred for physical therapy for evaluation and treatment of left trapezius strain.  The report is negative for any complaints, symptoms, findings or diagnoses related to the Veteran's strain of the back. 

In sum, the evidence demonstrates that the Veteran is not entitled to effective date earlier than June 15, 2012, for the grant of a 10 percent evaluation for strain of the back.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra. 


ORDER

An effective date earlier than June 15, 2012, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than June 15, 2012, for the grant of a 10 percent evaluation for strain of the back is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


